UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration under Section 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports under Sections 13 and 15(d) of the Securities Exchange Act of 1934 Commission File Number 001-16413 FIRST CENTURY BANCORP. (Exact name of registrant as specified in its charter) 807 Dorsey Street Gainesville, Georgia, 30501 (770) 297-8060 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, No Par Value Per Share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Explanatory Note:First Century Bancorp. (the “Registrant”) is relying on Section 12(g)(4) of the Securities Exchange Act of 1934, as amended by the Jumpstart Our Business Startups Act, to terminate the registration of its common stock, no par value per share (the “Common Stock”), and its duty to file reports with respect to the Common Stock. Approximate number of holders of record as of the certification or notice date:943 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: April27 , 2012 By: /s/ William R. Blanton Name: William R. Blanton Title: Chief Executive Officer
